Exhibit 10.1



Mutual Rescission Agreement

 

THIS AGREEMENT ("Agreement") is made this 8th day of November, 2011 (the
“Execution Date”), with effect as of the 31st day of August, 2011 (the
“Effective Date”),

 

AMONG:

NORTH AMERICAN MINING CORPORATION,

a Nevada corporation (“NAMC”),

 

AND:

AMERICAN MINING CORPORATION,

a Nevada company (“Pubco”),

 

AND:

GARY MACDONALD,

an individual having a residence at

Oceanside, California (“MacDonald”).

 

RECITALS:

 

A.                 On April 18, 2011, NAMC and Pubco entered into a written
agreement (the “Asset Purchase Agreement”) whereby NAMC agreed to sell certain
equipment and other assets (the “Assets”) to Pubco in exchange for 31,000,000
shares of Pubco’s common stock (the “Common Shares”).

 

B.                 The transactions contemplated by the Asset Purchase Agreement
were subject to the consent of MacDonald as a secured creditor of NAMC.

 

C.                 On April 20, 2011, Pubco agreed to issue 2,000,000 shares of
Series A Preferred Stock (the “Preferred Shares”) to MacDonald to obtain his
consent to the transactions contemplated by the Asset Purchase Agreement.

 

D.                 On May 31, 2011, MacDonald and Pubco entered into an
Employment Agreement whereby it was agreed that MacDonald would be employed by
Pubco as its President and Chief Executive Officer (the “Employment Agreement”).

 

E.                  Pubco has not issued the Common Shares or the Preferred
Shares.

 

F.                  NAMC, MacDonald and Pubco have determined that it is in
their respective best interests to rescind the Asset Purchase Agreement and all
documents, instruments, securities and other certificates executed or delivered
in connection with the transactions contemplated by the Asset Purchase
Agreement, including the Employment Agreement.

 

G.                 All the parties hereto intend that, as a result of the
rescission of the Asset Purchase Agreement, each party be, in every respect, in
the same position as such party was immediately prior to the transactions
contemplated by the Asset Purchase Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the parties hereto covenant and agree as follows:

 

1.                  Rescission of Asset Purchase Agreement. The parties hereto
agree, subject to the conditions and other provisions of this Agreement, that
the Asset Purchase Agreement and all documents, instruments, securities and
other certificates executed or delivered in connection with the transactions
contemplated by the Asset Purchase Agreement, including without limitation the
Employment Agreement, be and they are hereby rescinded, rendered null and void
ab initio and of no force or effect.

 

2.                  Rescission of Common Shares Issuance. Without limiting
Section 1 of this Agreement, the parties hereto agree that the issuance of the
Common Shares to NAMC is hereby rescinded, rendered null and void ab initio and
shall be of no force or effect. NAMC hereby surrenders to Pubco any and all
rights it has or may have with respect to the Common Shares under the Asset
Purchase Agreement or otherwise.

 

3.                  Rescission of Preferred Shares Issuance. Without limiting
Section 1 of this Agreement, the parties hereto agree that the issuance of the
Preferred Shares to MacDonald is hereby rescinded, rendered null and void ab
initio and shall be of no force or effect. MacDonald hereby surrenders to Pubco
any and all rights he has or may have with respect to the Preferred Shares under
the Asset Purchase Agreement, his consent thereto, or otherwise.

 

4.                  No Obligations. Except as provided herein and subject to the
provisions hereof, each party hereto hereby acknowledges and agrees that
effective at and as of the Effective Date, no party hereto shall have any
further obligations to the other party hereto pursuant to or arising directly or
indirectly from the Asset Purchase Agreement or any documents, instruments,
securities or other certificates executed or delivered in connection with the
transactions contemplated by the Asset Purchase Agreement, including without
limitation the Employment Agreement, or any other agreements or understandings
whether written or oral relating to the transactions contemplated by the Asset
Purchase Agreement or the Employment Agreement.

 

5.                  Indemnity. Subject to the terms and conditions herein
contained, NAMC shall, jointly and severally, indemnify Pubco, its directors,
officers, employees, agents and shareholders, harmless from and against and
shall defend promptly Pubco from and reimburse Purchaser for all losses,
damages, costs, expenses, liabilities, obligations, actions, demands, judgments,
interest or claims of any kind, including without limitation, reasonable
attorney’s fees, costs of investigation and remediation, punitive damages,
consequential damages or other special damages that Pubco might at any time
suffer or incur, or become subject to, as a result of or in connection with any
and all debts, obligations or liabilities, present or future, direct or
indirect, absolute or contingent, matured or not, arising prior to the Execution
Date, that might at any time be determined to be owing by Pubco to any of the
following, their successors or assigns (“Creditors”):

 

(a)                Win-Eldrich Gold, Inc., a Nevada company;

(b)               Juniper Resources LLC, an Idaho limited liability company;

(c)                Petker.com, Inc., a Nevada company doing business as
Versatech Capital for Mining;

(d)               Global Connections Mining, of Orillia, Ontario; and

(e)                Marty Finco, an individual having an address for delivery at
P.O. Box 242, Fairfield, Idaho 83327.

 

6.                  Assumption of Liability. NAMC hereby irrevocably assumes any
and all debts, obligations and liabilities, present or future, direct or
indirect, absolute or contingent, matured or not, arising prior to the Execution
Date, that might at any time be determined to be owing by Pubco to any
Creditors.

 

7.                  Mutual Release by Pubco and AMC. Except as to the provisions
of this Agreement, effective at and as of the Execution Date, Pubco and AMC
hereby forever fully release and discharge each other and all of their
respective affiliates, subsidiaries, parents and associated companies,
successors and assigns, together with their respective directors, officers,
employees, stockholders, consultants and agents, and their respective successors
and assigns from any and all actions, causes of action, contracts, debts,
obligations, covenants (whether express or implied), claims and demands for
damages, indemnity, costs, interest, loss or injury of every nature and kind
whatsoever and howsoever arising, whether known or unknown, suspected or
unsuspected, which they may heretofore have had, may now have, or may in the
future have, at law or in equity, prior to the Execution Date or by reason of or
arising directly or indirectly from the Asset Purchase Agreement, or any
documents, instruments, securities or other certificates executed or delivered
in connection with the transactions contemplated by the Asset Purchase
Agreement, or any other agreements or understandings whether written or oral
relating to the transactions contemplated by the Asset Purchase Agreement.

 

8.                  Mutual Release by Pubco and MacDonald. Except as to the
provisions of this Agreement, effective at and as of the Execution Date, Pubco
and MacDonald hereby forever fully release and discharge each other and all of
their respective affiliates, subsidiaries, parents and associated companies,
successors and assigns, together with their respective directors, officers,
employees, stockholders, consultants and agents, and their respective successors
and assigns from any and all actions, causes of action, contracts, debts,
obligations, covenants (whether express or implied), claims and demands for
damages, indemnity, costs, interest, loss or injury of every nature and kind
whatsoever and howsoever arising, whether known or unknown, suspected or
unsuspected, which they may heretofore have had, may now have, or may in the
future have, at law or in equity, prior to the Execution Date or by reason of or
arising directly or indirectly from the Asset Purchase Agreement or the
Employment Agreement, or any documents, instruments, securities or other
certificates executed or delivered in connection with the transactions
contemplated by the Asset Purchase Agreement or the Employment Agreement, or any
other agreements or understandings whether written or oral relating to the
transactions contemplated by the Asset Purchase Agreement or the Employment
Agreement.

 

9.                  Further Assurances. Each party hereto shall promptly do such
further acts and things, including executing appropriate documents, as may be
reasonably requested by the other parties hereto to carry out the intent of this
Agreement.

 

10.              Successors and Assigns. This Agreement shall be binding on the
legal representatives, successors and permitted assigns of the parties hereto.

 

11.              Severability. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such determination shall not impair or affect the validity,
legality or enforceability of the remaining provisions hereof, and each
provision is hereby declared to be separate, severable and distinct.

 

12.              Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same Agreement,
and may be deemed duly executed and delivered via facsimile.

 

13.              Amendments and Supplements. This Agreement may not be amended,
modified or supplemented by the parties hereto in any manner, except by an
instrument in writing signed on behalf of each party hereto by their duly
authorized officers or representatives.

 

14.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral. There are no conditions, covenants,
agreements, representations, warranties or other provisions, express or implied,
collateral, statutory or otherwise, relating to the subject matter hereof except
as herein provided.

 

15.              Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first written above.

 

      American Mining Corporation       by: /s/ Thomas Mills   Thomas Mills  
President           North American Mining Corporation       by: /s/ Gary
MacDonald   Gary MacDonald   President               /s/ Gary MacDonald   GARY
MACDONALD

 

 